Citation Nr: 1009745	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-20 133	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
condition.

2.  Entitlement to service connection for a chronic sinus 
condition, to include rhinitis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to 
December 1976.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision.  The Board 
denied the Veteran's claim in December 2008; but the Veteran 
appealed the case to the Court of Appeals for Veterans Claims 
(Court).  In October 2009, the Court vacated the Board's 
decision, and returned the case to the Board for further 
consideration pursuant to a joint motion for remand. 

In the joint motion for remand it was noted that while the 
Veteran had filed a claim for a sinus condition, she was also 
diagnosed with rhinitis during the course of her appeal.  As 
such, the issue has been recharacterized above to recognize 
this fact.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Neck

The Court order to vacate the Board's decision was 
essentially premised on a finding that the examination relied 
upon by the Board was inadequate.  Specifically, the examiner 
had concluded that it was less likely that the Veteran's neck 
condition was due to her lower back disability, and more 
likely that it was due to either a remote trauma or to 
rheumatoid arthritis, but the examiner had reported that he 
noted no neck related complaints while the Veteran was in 
service.  The joint motion for remand argued that this was 
inconsistent with February and October 1975 service treatment 
records in which the Veteran had complained of having a stiff 
neck; and it directed that an additional examination be 
obtained that would consider the two service treatment 
records that noted neck stiffness.

The Veteran is currently diagnosed with chronic neck pain, 
which she contends is the result of several traumatic 
incidents in service, or is the result of her service 
connected lower back disability.

The Veteran has described a number of in-service incidents in 
which she might have injured her neck, including a motor 
vehicle accident while riding in a military truck in Germany; 
hurting herself while helping to assemble a bridge; riding in 
a POV that "stroked another one in the rear"; and falling 
while unloading a truck requiring medical attention for her 
back.

A friend of the Veteran's from service wrote a letter in 
October 2002 stating that the Veteran had fallen off the back 
of a truck into a brick wall, and was treated with bed rest, 
but the friend also reported that the Veteran did not seek 
any back or neck treatment after being rear-ended in the 
truck.  A witness account of the accident indicated that the 
Veteran was driving a 2.5 ton truck which was stopped at a 
gate and getting ready to make a left hand turn when a car 
pulled up behind the truck and "drifted" into the rear of 
the truck.

Further support for the Veteran's traumatic injuries in 
service is provide by the fact that her back disability was 
service connected in February 1977, as it was noted that the 
Veteran had injured her back in March 1975 while lifting a 
heavy box, and had then injured her back again in December 
1975.

As such, it is clear that the Veteran incurred several 
injuries while in service, but it remains unclear whether 
they resulted in a permanent neck disability.

As noted above, the joint motion for remand cited to two 
service treatment records in which complaints of "stiff" 
neck were noted.  However, it is unclear whether these 
complaints evidence a musculoskeletal injury.  In February 
1975, the Veteran sought treatment complaining of frontal and 
occipital headaches, a sore throat, earaches, and a stiff 
neck, and she was assessed with an acute respiratory disease.  
Similarly, the October 1975 medical record noted that the 
Veteran was complaining of a sore throat with stiffness of 
the neck and the Veteran was thought to have tonsillitis or 
possibly strep throat.  As such, neither instance in which 
stiffness of the neck was mentioned involved a specific 
injury to the neck.

With the exception of those two complaints of neck stiffness, 
service treatment records fail to otherwise show any 
complaints of, or treatment for, neck pain while the Veteran 
was in service, although there were frequent complaints of 
lower back pain that were documented in the service treatment 
records.  The Veteran's separation physical found the 
Veteran's spine/other musculoskeletal to be abnormal, 
explaining that the Veteran had chronic mechanical lower back 
pain.

At a VA examination in January 1977 there was similarly no 
mention of any neck problem, and x-rays of the thoracic and 
lumbar spines failed to reveal any evidence of osseous, 
articular, or soft tissue abnormalities.

The Veteran's claims file is void of any treatment for a 
chronic neck condition for more than a decade following her 
separation from service, as the first treatment records 
showing complaints of neck pain appear around 1990 when the 
Veteran was assessed with rheumatoid arthritis.

At an August 1995 treatment session, Dr. Thomas indicated 
that the Veteran's main complaint was neck tightness.  He 
noted that the Veteran had an automobile accident 
approximately 13 years earlier in which she developed right-
sided neck pain and was said to have a "slight whiplash."  
It was noted that her pain improved after that.  Dr. Thomas 
indicated that the Veteran had seronegative rheumatoid 
arthritis with objective joint swelling in multiple joints.  
He opined that the Veteran's cervical pain was related to her 
rheumatoid disease plus a muscular component.

Several additional post-service treatment records also 
contain speculation as to the onset of the Veteran's current 
neck condition.  For example, at a private treatment session 
in March 1997, the Veteran reported neck problems in the late 
1970s after a motor vehicle accident, indicating that the 
pain was very mild at that time and went away fairly rapidly.  
She stated that the pain came back around 1990 and had been 
constant since that time.  However, the doctor found that 
there was no precipitating injury for the Veteran's chief 
complaint of neck pain as an MRI was unremarkable, and he 
felt she might have a low pain threshold.  At a VA treatment 
session in May 1997, the Veteran stated that she had had neck 
pain since 1980 (several years after she was discharged from 
service) which had become worse in the previous two years.  

An EMG in April 1997 showed evidence of cervical radiculitis.

In February 2005, the Veteran underwent a VA examination at 
which it was noted that between December 2004 and February 
2005 she had been in seven or eight car accidents, because 
she could not turn her neck to see the other cars.  The 
Veteran's cervical spine was nontender to palpation, and 
there was no tenderness or bony abnormality.  X-rays of the 
cervical spine were normal.

The Veteran underwent a second VA examination in May 2008 at 
which the examiner, having also reviewed the Veteran's claims 
file, concluded that the Veteran's chronic neck condition 
could be the result of a remote trauma, but he noted no neck 
related complaints during service, indicating the initiating 
trauma would have been severe enough to have prompted 
treatment.  The examiner also stated that the Veteran's neck 
condition could be related to rheumatoid arthritis, 
explaining that medical literature shows that cervical spine 
joints are the most clinically important joints in the axial 
skeleton in rheumatoid arthritis and that long standing 
disease may lead to instability and cause symptoms such as 
neck pain, stiffness, and radicular pain.  

The joint motion for remand concluded that opinion was 
inadequate, because the examiner had stated that there were 
no neck complaints in service, while the Veteran actually 
complained of neck stiffness twice (albeit in the context of 
acute respiratory disease and tonsillitis).  As such, a 
clarification of the May 2008 VA examiner's opinion should be 
obtained.




Sinus/nasal complaints

The Veteran is seeking service connection for a chronic sinus 
condition, to include either sinusitis or rhinitis.  While in 
service, the Veteran voiced multiple complaints of sore 
throat with diagnoses of upper respiratory infection, 
tonsillitis, and cold, and she reported having a history of 
sinusitis at separation from service, although sinusitis was 
not actually diagnosed by the separation physical.  

A month after separation, at a VA examination in January 
1977, the Veteran's nose, sinuses, mouth and throat were 
noted to be normal and again there was no indication of 
either sinusitis or rhinitis.

Nevertheless, in the years following service the Veteran has 
voiced numerous sinus-related complaints and her medical 
treatment records show that several diagnoses, including 
sinusitis and rhinitis, have been suggested to explain these 
complaints.  It is noted that rhinitis was diagnosed in 
November 1999, more than two decades after she separated from 
service, after the Veteran presented for treatment 
complaining that her nose had been stopped up with nasal 
drainage for two days.

In May 2008, a VA examiner, after reviewing sinus x-rays, 
concluded that the sinus congestion and stuffiness that the 
Veteran has endured over the years was the result of a 
congenital underdevelopment of her frontal sinuses. 

Unfortunately, this opinion did not address the Veteran's 
claim in sufficient detail to allow a decision to be rendered 
at this time without further development of the medical 
evidence, particularly in light of the joint motion for 
remand which suggested that consideration should also be 
given to whether the Veteran's in-service complaints were the 
manifestation of a non-sinus disability such as rhinitis; or 
if they were the result of a congenital defect, whether the 
condition was aggravated by the Veteran's time in service.

As such, an additional medical opinion is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any of the Veteran's 
VA treatment records from June 2007 to 
the present, which address treatment for 
neck and sinus disability.

2.  Then, return the Veteran's claims 
file to the examiner who conducted the VA 
examination in May 2008, or if he is 
unavailable to another examiner.  If the 
examiner concludes that a medical 
examination is necessary, one should be 
scheduled.  The examiner should diagnose 
any current neck disability, and then 
provide an opinion as to whether it is at 
least as likely as not that any diagnosed 
neck disability either began during or 
was caused by the Veteran's military 
service.  In doing so, the examiner 
should address the relevance, if any, of 
the two service treatment records (from 
February and October 1975) which showed 
complaints of a stiff neck in the context 
of an acute respiratory disease and 
tonsillitis.  A complete rationale should 
be provided for any opinions expressed.

3.  The Veteran should also be scheduled 
for an examination to investigate the 
etiology of her nasal/sinus related 
complaints.  The examiner should be 
provided with her claims file and should 
review it.  The examiner should review 
the Veteran's in-service 
nasal/sinus/upper respiratory related 
complaints and should determine whether 
these in-service symptoms represent the 
onset of a current disability (such as 
rhinitis); whether they were acute and 
transitory events; and/or whether they 
reflect manifestations of a congenital 
sinus defect, such as was identified by 
the VA examiner in May 2008.  If the 
examiner concludes that the Veteran's in-
service complaints were manifestations of 
the congenital defect, the examiner 
should then determine whether the 
Veteran's congenital defect was 
aggravated by her time in service 
(meaning that the symptoms caused by the 
congenital defect permanently increased 
in severity during her time in service 
and that such an increase in symptoms was 
beyond the natural progression of such a 
condition).  A complete rationale should 
be provided for any opinions expressed.  

4.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


